Case 2:18-mj-01413-RCI\/| Document 3 Filed 11/01/18 Page 1 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
IN THE MATTER OF THE SEARCH OF:
1 8 . l 4 l 3 M

THE RESIDENCE LOCATED AT Magistrate No.
210 BRIARIDGE DRIVE
TURTLE CREEK, PENNSYLVANIA 15145 [UNDER SEAL]
AND ALL COMPUTERS AND CELLULAR
PHONES LOCATED THEREIN

AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Senior Special Agent David J. Halushka, being first duly sworn, hereby depose and state

as follows:
lNTRODUCTION AND AGENT BACKGROUND

l. l make this affidavit in support of an application under Rule 41 of the Federal Rules
of Criminal Procedure for a Warrant to search the premises known as 210 Briaridge Drive Turtle
Creek, Pennsylvania 15145, hereinafter “PREMISES,” further described in Attachment A, for
the things described in Attachment B, both incorporated herein.

2. I am a Senior Special Agent with the United States Secret Service. I have been
employed as a Special Agent since May 22, 2000. As a Special Agent, I have participated in
criminal investigations to include the obtaining and execution of federal Warrants. I have
completed the Criminal Investigator Training Program at the Federal Law Enforcement Training
Center as Well as the Special Agent Training Course at the United States Secret Service James J.
Rowley Training Center. l have also completed the Basic Computer Evidence Recovery Training

and the Mobile Device Examiner training, specializing in computer and cellular phone forensics.

 

 

Case 2:18-mj-Ol413-RCI\/| Document 3 Filed 11/01/18 Page 2 of 22

All of these programs provided training regarding Financial Crimes, Electronic Crimes, Fraud, and
Criminal Investigations. Prior to joining the United States Secret Service l worked as an Attorney
in the City of Pittsburgh from June of 1998 to May of 2000.

3. As a federal law enforcement officer, I am authorized to investigate violations of
laws of the United States, including the crimes outlined herein, and am a law enforcement officer
with the authority to execute warrants issued under the authority of the United States.

4. This affidavit is intended to show only that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.

PROBABLE CAUSE

5. This affidavit incorporates for reference the October 10, 2017 Application Under
Rule 41 for a Warrant to Search and Seize the same PREMISES that was granted by this Court for
evidence consistent with an identity theft and access device fraud investigation Upon execution
of said warrant, evidence was recovered that directly related to the manufacture of fraudulent credit
cards and driver’s licenses, as well as other evidence directly related to the compromise of
personally identifiable information (PII). Items of evidence recovered included a laptop computer;
cellular telephones; handwritten credit card numbers, dates of birth and social security numbers;
gift cards; and credit cards in the names of persons who do not reside at the PREMISES.

6. This affidavit also incorporates for reference the July of 2016 search warrant
executed by members of the Los Angeles Police Department (LAPD), the Federal Bureau of
Investigation, and local law enforcement based on probable cause obtained during LAPD’s

investigation for a computer hacking investigation LAPD had linked the hacking offenses and

suspect IP address to the PREMISES. During the execution of the search warrant at the
2

 

Case 2:18-mj-Ol413-RCI\/| Document 3 Filed 11/01/18 Page 3 of 22

PREMISES, an Apple desktop computer was recovered, among other items of evidence. A
forensic exam of that computer revealed numerous documents containing PII within them to
include contracts with financial information, credit applications, credit card numbers, social
security numbers, passports, and other documents containing PII.

7. Those search warrants, and evidence gathered from other investigative means
established that Quinyahta Rochelle has been, for many years, engaged in identity theft related
offenses. During execution of both search warrants, law enforcement observed a device used to
manufacture fraudulent credit cards.

8. Rochelle ultimately pleaded guilty to numerous federal offenses, including: Felon
in Possession of a Firearm; Conspiracy to Knowingly Possess and Use the Means of Identification
of Another Person and to Knowingly Use One or More Unauthorized Access Devices; Use of
Unauthorized Access Devices (Counterfeit Ohio driver licensees); Wire Fraud; Aggravated
Identity Theft; and Unauthorized Accessing Information from Protected Computers. She is
currently on bond and awaiting sentencing

9. The investigation and convictions followed from Rochelle’s association with
Albert McCall, who has since pleaded guilty to identify theft related offenses and fraud
offenses. In summary, Rochelle provided McCall with credit reports that she obtained through the
dark web (a private lnternet browser) that she purchases using crypto-currency (Bitcoin). McCall
also provided associates of Rochelle with Counterfeit Ohio driver licenses that Rochelle’s
associates would use, along with the PII of identity theft victims, to apply for credit at jewelry

stores and other retail establishments The Pll was also used to rent hotel rooms and vehicles.

 

Case 2:18-mj-Ol413-RCI\/| Document 3 Filed 11/01/18 Page 4 of 22

l0. Rochelle has extremely limited legitimate employment. She is currently on bond
pending her sentencing, and based on the evidence developed as described below, it appears that
Rochelle has continued to commit identity theft related offenses while on bond.

ll. ln July of 2018, the United States Secret Service (USSS), Pittsburgh Field Office
was contacted by local law enforcement concerning a credit card fraud investigation following
$4,000.00 in unauthorized charges on the reporting victim’s LL Bean Visa credit card. Charges
included purchases of Victoria Secret gift cards, gasoline, clothing and other miscellaneous items.

l2. Video surveillance from a local gas station showed a black SUV, distinguishable
by the brush guard on the front bumper and chrome accent trim, occupied by a black female who
used a fraudulent credit card to purchase gasoline. The same credit card was used to purchase
Victoria’s Secret gift cards totaling $l,450.00.

13. The gas station employee later observed the same vehicle backing into the driveway
of 210 Briaridge Drive, Turtle Creek, PA. The employee captured a picture of the black SUV
which is known to both local and federal law enforcement to be a Chevy Tahoe with Indiana
license plates driven by Quinyahta Rochelle who resides at 210 Briaridge Drive, Turtle Creek, PA.

l4. Continuing in July of 2018, the USSS was contacted by additional local law
enforcement concerning a similar credit card fraud investigation in their jurisdiction. The victim
reported that the victim’s First Commonwealth Bank debit card was used to make numerous
unauthorized purchases at various retail establishments over the course of several days.

15. Video surveillance obtained from several establishments show the same black

Chevy Tahoe driven by a black female suspected to be Quinyahta Rochelle, including a Wendy’s

 

 

Case 2:18-mj-Ol413-RCI\/| Document 3 Filed 11/01/18 Page 5 of 22

drive-thru transaction where the suspect used the victim’s debit card to pay for the food purchase.
The victim’s debit card was also used to purchase gasoline for the Chevy Tahoe.

16. In August of 20l 8, a trash pull was conducted at the PREMISES. One bag of trash
was collected from the PREMISES but contained nothing of evidentiary value. Soon thereafter,
information was received that a black female, driving a black Chevy SUV, was dumping her
garbage in the dumpster at an apartment building near the PREMISES in the middle of the night,
instead of leaving it out for trash at the PREMISES.

17. Based on my training and experience, and based on direct knowledge of this
ongoing investigation, it appears that Rochelle is attempting to conceal items of evidence in her
trash from being picked up by law enforcement while still leaving other trash items at the
PREMISES for normal trash collection. Rochelle is aware that evidence was recovered from
multiple trash pulls at the PREMISES during this ongoing investigation.

18. In September of 201 8, USPIS was contacted by the Monroeville Police Department
regarding counterfeit Chase Bank cards used at a Monroeville area Comfort Suites by an individual
named Joseph Pallko. USPIS interviewed Pallko and he indicated that he received the cards from
a woman named “Yahta” that lived on Briaridge Drive in Turtle Creek, PA and drove a black SUV.
Pallko explained how “Yahta” would “clear” existing credit cards. (This is likely a reference to
how she uses the magnetic stripe reader to delete the legitimate information on the back of bank
cards.) A magnetic stripe reader has been found at her residence on previous search warrants.

l9. Pallko stated that he visited “Yahta’s” house on Briaridge Drive in Turtle Creek,
PA and stated that he recalled her using her laptop in the kitchen/dining room area of the residence.

Pallko confirmed that he heard “Yahta” on the phone with banks and told him that she called the
5

 

 

Case 2:18-mj-Ol413-RCI\/| Document 3 Filed 11/01/18 Page 6 of 22

banks “to make sure it goes through.” Pallko confirmed that he used counterfeit credit cards that
he received from “Yahta” at numerous hotels in the Pittsburgh, Pennsylvania area to reserve rooms
for “Yahta.”

20. In October of 2018, USPIS and HSI interviewed CSl connected to CSl’s use of
counterfeit credit cards in the Pittsburgh area. CSl, who has an extensive criminal record, and
another individual, were stopped by Monroeville Police in September of 201 8 at a Jared’s Jewelers
during an attempted use of a counterfeit credit/debit card.

21. At the time of the stop by Monroeville Police CSl was in possession of two altered
debit cards; one of which had “Joseph Pallko” embossed (stamped) on the front of the cards. In
addition to the cards, CSl was in possession of two handwritten post-it notes that contained PII
and bank account information to two BB&T Bank customers. lt should be noted that the
handwriting on the post-it notes appear to be the same handwriting as that from the handwritten
paper found in the search of the rental vehicle by Wilkins Township Police that Rochelle was a
passenger.

22. During the interview with USPIS and HSl, CSl related that they had purchased
counterfeit cards and PII from an African American female nicknamed “the bank”, who drove a
large black SUV. CSl was shown a photo lineup that contained the photo of Quinyahta Rochelle.
CSl selected the photo of Rochelle and identified Rochelle as the individual known as “the bank”.
CSl provided the phone number “412-523-2611” for Rochelle.

23. The confidential source referenced in this affidavit and referred to as CSl has been
determined to be credible because the information provided has been corroborated through credit

card and bank records and fraudulent credit and debit card transactions as well as through other
6

Case 2:18-mj-Ol413-RCI\/| Document 3 Filed 11/01/18 Page 7 of 22

information obtained through the investigation The information provided by CSl also matches
the method of operation that Rochelle has displayed in her prior cases with financial crimes.

24. USPIS obtained records from Chase Bank that identified approximately 60
compromised accounts with fraudulent transactions in the Pittsburgh, PA totaling approximately
$50,000.00 and further identified “412-523-2611” as one of the phone numbers that was used to
contact the bank during the time of the fraudulent activity in order to obtain and/or edit account
information.

25. The investigation has confirmed that the telephone number given by CSl and
captured by Chase Bank belongs to Quinyahta Rochelle. Furthermore, information developed
throughout the ongoing investigations suggest that Rochelle routinely conducts these transactions
in the PREMISES.

26. On October 22, 2018, the Wilkins Township Police Department conducted a traffic
stop on a Chevy Tahoe. The vehicle, an Enterprise rental vehicle, was driven by Robert Mickens
and had Quinyatha Rochelle as a passenger. Neither Mickens nor Rochelle was an authorized
driver on the rental agreement. The vehicle was impounded and a search warrant was executed by
Wilkins Township Police Department. Found in the vehicle were numerous Nordstrom gift cards;
a piece of paper containing names, dates of birth, social security numbers and credit card numbers;
and receipts for the purchase of Nordstrom gift cards totaling $2,000.00. The gift card purchases
were made with a credit card that matched one of the credit card numbers written on the piece of

paper found in the vehicle that was in the name of “Kristin L (Keen-Varela).”

Case 2:18-mj-Ol413-RCI\/| Document 3 Filed 11/01/18 Page 8 of 22

27. ln addition to the above items listed that were found in the rental car, a Walmart
receipt dated 10/14/18 for a Ria money transfer shows the receipt of $l,800.00 from the money
transfer service offered at the North Versailles, Pensylvania Walmart location.

28. Your affiant received information from Walmart connected to Quinyahta Rochelle
and her associated telephone number. Walmart provided information on fourteen (14) money
transfer transactions between 9/6/ 17 and 6/18/18 totaling over $16,000.00. Rochelle was the
recipient in twelve (12) of those transactions, receiving almost $13,000.00 from three (3) different
senders. Rochelle sent over $3,400.00 to a single recipient in two (2) separate transactions

29. The information on the Walmart money transfer transactions in inconsistent with
Rochelle’s lack of employment history and further suggests her involvement in criminal activity.

30. A laptop computer in the vehicle at the time of the traffic stop was removed by
Quinyahta Rochelle before the vehicle was impounded Wilkins Township police confirmed that
she took the laptop with her when she was driven horne by Wilkins Township Police.

31. Through this ongoing investigation, which included various investigative
techniques, it is known that Quinyahta Rochelle routinely utilizes her cellular phone and/or
computer to obtain the compromised Pll that she uses in furtherance of the fraudulent activity,
including bank fraud, credit card fraud and aggravated identity theft. lt is also known that she
regularly keeps these devices at the PREMISES and that she normally conducts the fraudulent
transactions in the PREMISES as well.

32. lt is also known through this ongoing investigation that Quinyahta Rochelle

regularly keeps items that she purchases by fraudulent means in the PREMISES.

 

Case 2:18-mj-Ol413-RCI\/| Document 3 Filed 11/01/18 Page 9 of 22

33. lt is also known through this ongoing investigation that Quinyahta Rochelle utilizes
Bitcoin and/or other crypto-currency to purchase and/or sale compromised Pll. Bitcoin
transactions are recorded in the user’s Bitcoin Wallet, accessible via either a computer or cellular
telephone.

34. Agents confirmed through checking with the local post office through the United

States Postal lnspection Service (USPIS) that Rochelle continues to receive her mail at the

PREMISES.
TECHNICAL TERMS
35. Based on my training and experience, l use the following technical terms to convey
the following meanings:
a. Cellular telephone: A wireless telephone (or mobile telephone, or cellular

telephone) is a handheld wireless device used for voice and data communication through radio
signals These telephones send signals through networks of transmitter/receivers, enabling
communication with other wireless telephones or traditional “land line” telephones A wireless
telephone usually contains a “call log,” which records the telephone number, date, and time of
calls made to and from the phone. ln addition to enabling voice communications, wireless
telephones offer a broad range of capabilities These capabilities include: storing names and phone
numbers in electronic “address books;” sending, receiving, and storing text messages and e-mail;
taking, sending, receiving, and storing still photographs and moving video; storing and playing
back audio files; storing dates, appointments, and other information on personal calendars; and
accessing and downloading information from the Internet. Wireless telephones may also include

global positioning system (“GPS”) technology for determining the location of the device.
9

 

Case 2:18-mj-Ol413-RCI\/| Document 3 Filed 11/01/18 Page 10 of 22

b. lP Address: The lnternet Protocol address (or simply “lP address”) is a
unique numeric address used by computers on the lntemet. An lP address looks like a series of
four numbers, each in the range 0-255, separated by periods (e.g., 121 .56.97.178). Every computer
attached to the lnternet must be assigned an lP address so that lnternet traffic sent from and directed
to that computer may be directed properly from its source to its destination Most lnternet service
providers control a range of lP addresses Some computers have static_that is, long-term_lP
addresses, while other computers have dynamic-that is, frequently changed_lP addresses

c. lntemet: The lnternet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the lnternet, connections
between devices on the lnternet often cross state and international borders, even when the devices
communicating with each other are in the same state.

d. Storage medium: A storage medium is any physical object upon which
electronic data can be recorded. Examples include hard disks, RAM, floppy disks, flash memory,
CD-ROMS, and other magnetic or optical media.

e. Bitcoin/Cryptocurrency: Bitcoin can be characterized as a “peer to peer”
virtual currency that enables users to conduct transactions globally. The Bitcoin system is
considered de-centralized because it operates with no central authority and transactions are
effected via client software by users

COMPUTERS. ELECTRONIC STORAGE. AND FORENSIC ANALYSIS
36. As described above and in Attachment B, this application seeks permission to

search for records that might be found on the PREMISES, in whatever form they are found. Forms

in which the records might be found could be data stored on a computer’s hard drive, cellular
10

 

 

Case 2:18-mj-Ol413-RCI\/| Document 3 Filed 11/01/18 Page 11 of 22

phone, or other storage media. Thus, the warrant applied for would authorize the seizure of
electronic storage media or, potentially, the copying of electronically stored information, all under
Rule 41(e)(2)(B).

37. Probable cause. l submit that if a computer, cellular phone or storage medium is
found on the PREMISES, there is probable cause to believe those records will be stored on that

computer, cellular phone or storage medium, for at least the following reasons:

a. Based on my knowledge, training, and experience, l know that computer
files or remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the lntemet. Electronic files
downloaded to a storage medium can be stored for years at little or no cost. Even when files have
been deleted, they can be recovered months or years later using forensic tools. This is so because
when a person “deletes” a file on a computer, the data contained in the file does not actually
disappear; rather, that data remains on the storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free
space or slack space-that is, in space on the storage medium that is not currently being used by
an active file_for long periods of time before they are overwritten ln addition, a computer’s
operating system may also keep a record of deleted data in a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media_in
particular, computers’ internal hard drives_contain electronic evidence of how a computer has
been used, what it has been used for, and who has used it. To give a few examples, this forensic

evidence can take the form of operating system configurations, artifacts from operating system or

ll

Case 2:18-mj-01413-RCI\/| Document 3 Filed 11/01/18 Page 12 of 22

applications, file system data structures, and virtual memory “swap” or paging files. Computer

and/or cellular phone users typically do not erase or delete this evidence, because special software

is typically required for that task. However, it is technically possible to delete this information
d. Similarly, files that have been viewed via the lnternet are sometimes

automatically downloaded into a temporary lnternet directory or “cache.”

38. Forensic evidence As further described in Attachment B, this application seeks
permission to locate not only computer files that might serve as direct evidence of the crimes
described on the warrant, but also for forensic electronic evidence that establishes how computers
and/or cellular phones were used, the purpose of their use, who used them, and when. There is
probable cause to believe that this forensic electronic evidence will be on any storage medium in
the PREMISES because:

a. Data on the storage medium can provide evidence of a file that was once on
the storage medium but has since been deleted or edited, or of a deleted portion of a file (such as
a paragraph that has been deleted from a word processing file). Virtual memory paging systems
can leave traces of information on the storage medium that show what tasks and processes were
recently active. Web browsers, e-mail programs, mobile applications and chat programs store
configuration information on the storage medium that can reveal information such as online
nicknames and passwords. Operating systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage devices or other external storage

media, and the times the computer was in use. Computer file systems can record information about

12

Case 2:18-mj-01413-RCI\/| Document 3 Filed 11/01/18 Page 13 of 22

the dates files were created and the sequence in which they were created, although this information
can later be falsified.

b. Forensic evidence on a computer, cellular phone or storage medium can also
indicate who has used or controlled the computer, cellular phone or storage medium. This “user
attribution” evidence is analogous to the search for “indicia of occupancy” while executing a
search warrant at a residence. For example, registry information, configuration files, user profiles,
e-mail, e-mail address books, “chat,” instant messaging logs, photographs, the presence or absence
of malware, and correspondence (and the data associated with the foregoing, such as file creation
and last-accessed dates) may be evidence of who used or controlled the computer or storage
medium at a relevant time.

c. A person with appropriate familiarity with how a computer and/or a cellular
phone works can, after examining this forensic evidence in its proper context, draw conclusions
about how they were used, the purpose of their use, who used them, and when.

d. The process of identifying the exact files, blocks, registry entries, logs, or
other forms of forensic evidence on a storage medium that are necessary to draw an accurate
conclusion is a dynamic process While it is possible to specify in advance the records to be
sought, computer evidence is not always data that can be merely reviewed by a review team and
passed along to investigators Whether data stored on a computer or cellular phone is evidence
may depend on other information stored on the computer or cellular phone and the application of
knowledge about how they behave. Therefore, contextual information necessary to understand

other evidence also falls within the scope of the warrant.

13

 

Case 2:18-mj-01413-RCI\/| Document 3 Filed 11/01/18 Page 14 of 22

e. Further, in finding evidence of how a computer was used, the purpose of its
use, who used it, and when, sometimes it is necessary to establish that a particular thing is not
present on a storage medium. For example, the presence or absence of counter-forensic programs
or anti-virus programs (and associated data) may be relevant to establishing the user’s intent.

f. l know that when an individual uses a computer or cellular phone[[to obtain
unauthorized access to a victim’s Pll over the Intemet]], the individual’s computer will generally
serve both as an instrumentality for committing the crime, and also as a storage medium for
evidence of the crime. The computer or cellular phone is an instrumentality of the crime because
it is used as a means of committing the criminal offense. From my training and experience, l
believe that a computer or cellular phone used to commit a crime of this type may contain: data
that is evidence of how they were used; data that was sent or received; notes as to how the criminal
conduct was achieved; records of lnternet discussions about the crime; and other records that
indicate the nature of the offense.

39. Necessily of seizing or copying entire compulers, cellular phones or storage media
In most cases, a thorough search of a premises for information that might be stored on storage
media often requires the seizure of the physical storage media and later off-site review consistent
with the warrant. ln lieu of removing storage media from the premises, it is sometimes possible to
make an image copy of storage media. Generally speaking, imaging is the taking of a complete
electronic picture of the computer’s data, including all hidden sectors and deleted files. Either
seizure or imaging is often necessary to ensure the accuracy and completeness of data recorded on
the storage media, and to prevent the loss of the data either from accidental or intentional

destruction This is true because of the following:
14

Case 2:18-mj-01413-RCI\/| Document 3 Filed 11/01/18 Page 15 of 22

a. The time required for an examination As noted above, not all evidence
takes the form of documents and files that can be easily viewed on site. Analyzing evidence of
how a computer has been used, what it has been used for, and who has used it requires considerable
time, and taking that much time on premises could be unreasonable As explained above, because
the warrant calls for forensic electronic evidence, it is exceedingly likely that it will be necessary
to thoroughly examine storage media to obtain evidence. Storage media can store a large volume
of information Reviewing that information for things described in the warrant can take weeks or
months, depending on the volume of data stored, and would be impractical and invasive to attempt
on-site.

b. Technical requirements Computers and cellular phones can be configured
in several different ways, featuring a variety of different operating systems, application software,
and configurations Therefore, searching them sometimes requires tools or knowledge that might
not be present on the search site. The vast array of computer and cellular phone hardware and
software available makes it difficult to know before a search what tools or knowledge will be
required to analyze the system and its data on the Premises. However, taking the storage media
off-site and reviewing it in a controlled environment will allow its examination with the proper
tools and knowledge.

c. Variety of forms of electronic media. Records sought under this warrant
could be stored in a variety of storage media formats that may require off-site reviewing with
specialized forensic tools.

40. Nature of examination Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant l am applying for would permit seizing, imaging, or otherwise copying
15

Case 2:18-mj-01413-RCI\/| Document 3 Filed 11/01/18 Page 16 of 22

storage media that reasonably appear to contain some or all of the evidence described in the
warrant, and would authorize a later review of the media or information consistent with the
warrant. The later review may require techniques, including but not limited to computer-assisted
scans of the entire medium, that might expose many parts of a hard drive to human inspection in
order to determine whether it is evidence described by the warrant,

41. Because several people share the PREMlSES as a residence, it is possible that the
PREMISES will contain storage media that are predominantly used, and perhaps owned, by
persons who are not suspected of a crime. If it is nonetheless determined that that it is possible
that the things described in this warrant could be found on any of those computers or storage media,
the warrant applied for would permit the seizure and review of those items as well.

FORFEITURE

42. This application requests the issuance of a warrant under 21 U.S.C. § 853(f)
authorizing the seizure of property subject to forfeiture. This is appropriate because: (1) there is
probable cause to believe that the property to be seized would, in the event of conviction, be subject
to forfeiture, and (2) an order under 21 U.S.C. §853(e) may not be sufficient to assure the
availability of the property for forfeiture. There is probable cause to believe that the property to
be seized would, in the event of conviction, be subject to forfeiture, because 18 U.S.C.
§ 1030(i)(1)(A) provides that the defendant’s “interest in any personal property that was used or
intended to be used to commit or to facilitate the commission of such violation” shall be forfeited

to the United States

16

 

Case 2:18-mj-01413-RCI\/| Document 3 Filed 11/01/18 Page 17 of 22

CONCLUSION
43. l submit that this affidavit supports probable cause for a warrant to search the

PREMISES described in Attachment A and seize the items described in Attachment B.

submitted,

 

United States Secret Service

Subscribed and sworn to before me
on October 31, 2018:

/ea/@¢¢,>ZW'Z¢{

 

HONORABLE ROBERT C. MITCHELL v
United States Magistrate Judge

17

 

 

Case 2:18-mj-01413-RCI\/| Document 3 Filed 11/01/18 Page 18 of 22

ATTACHMENT A
Property to be searched
The property to be searched is 210 Briaridge Drive, Turtle Creek, Pennsylvania 15145 and
all computers located therein, further described as a single family dwelling with a paved driveway
on right side of structure. The bottom/ground floor is constructed with brick and the top floor with
a light in color vinyl siding. The structure has a brown roof, brown shutters, and a white front door.
Also to include any and all rooms, safes, attics, basements, and other parts therein and the
surrounding grounds to include all garages, assigned storage areas, sheds, outbuildings and
vehicles associated with 210 Briaridge Drive, Turtle Creek, Pennsylvania 15145, specifically a
2007 black Chevy Tahoe, VlN# 1GNFC13J17R220854, located at 210 Briaridge Drive, Turtle

Creek, Pennsylvania 15145

Case 2:18-mj-01413-RCI\/| Document 3 Filed 11/01/18 Page 19 of 22

ATTACHMENT B
Property to be seized
1. All records relating to violations of 18 U.S.C. 1028, 18 U.S.C. 1028A, and 18
U.S.C. 1030, including:

a. Person identification information, including social security numbers, dates
of birth, account numbers, names, addresses, credit card numbers;

b. Any information related to First Commonwealth Bank, LL Bean, including
credit card accounts and account number.

c. Evidence of recent purchases, including receipts, invoices, shipping
documents, shipping boxes, and recently purchased merchandise;

d. Records and information relating to, including any attempt to access an
lntemet- based account related to any of the following individuals: Jennifer S. Mean, Stephanie
A Werner, or Kristin L Keen-Varela;

e. Records and information relating to an access of internet based accounts
held by victims of this investigation to include but not limited to Jennifer S. Mean, Stephanie A
Werner, or Kristin L Keen-Varela;

f. Records and information relating to the e-mail accounts and attempts to gain
access to e-mail accounts;

g. Records and information relating to Bitcoin or other cryptocurrency
transactions related to the purchase and/or sale of compromised Pll;

h. Records and information relating to the identity or location of the suspects,

including travel records; and

 

Case 2:18-mj-01413-RCI\/| Document 3 Filed 11/01/18 Page 20 of 22

i. Records and information relating to malicious software.

2. Any and all machines, tools, materials, software, and or supplies used in the
manufacturing or processing of counterfeit access devices

3. Computers or storage media used as a means to commit the violations described
above, including downloading confidential materials without authorization in violation of 18
U.S.C. § 1030(a)(2).

4. For any computer, cellular phone or storage medium whose seizure is otherwise
authorized by this warrant, and any computer or storage medium that contains or in which is stored
records or information that is otherwise called for by this warrant (hereinafter, “DEVICE”):

a. Any of the evidence listed in 1(a) through l(i) listed above;

b. evidence of who used, owned, or controlled the DEVICE at the time the
things described in this warrant were created, edited, or deleted, such as logs, registry entries,
configuration files, saved usernames and passwords, documents, browsing history, user profiles,
email, email contacts, “chat,” instant messaging logs, photographs, and correspondence;

c. evidence of software that would allow others to control the DEVICE, such
as viruses, Trojan horses, and other forms of malicious software, as well as evidence of the
presence or absence of security software designed to detect malicious software;

d. evidence of the lack of such malicious software;

e. evidence of the attachment to the DEVICE of other storage devices or
similar containers for electronic evidence;

f. evidence of counter-forensic programs (and associated data) that are

designed to eliminate data from the DEVICE;

 

Case 2:18-mj-01413-RCI\/| Document 3 Filed 11/01/18 Page 21 of 22

g. evidence of the times the DEVICE was used;

h. passwords, encryption keys, and other access devices that may be necessary
to access the DEVICE;

i. documentation and manuals that may be necessary to access the DEVICE
or to conduct a forensic examination of the DEVICE;

j. records of or information about lnternet Protocol addresses used by the
DEVICE;

k. records of or information about the DEVICE’s lnternet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or “favorite” web pages, search
terms that the user entered into any lnternet search engine, and records of user-typed web
addresses;

l. contextual information necessary to understand the evidence described in
this attachment.;

m. All text messaging and emails and/or other records of communication by
and between Quinyahta Rochelle and persons or entities that constitute the source of counterfeit
credit cards or stolen credit card or financial institution information and/or the transfer of said
information to other persons/entities for the period October 2017 through October 2018; and

n. Evidence of user attribution showing who used or owned the devices at the
time the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,
saved usernames and passwords, documents, cloud data, and browsing history.

5. Routers, modems, and network equipment used to connect computers to the

lntemet.

 

Case 2:18-mj-01413-RCI\/| Document 3 Filed 11/01/18 Page 22 of 22

As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,
videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage functions,
including desktop computers, notebook computers, mobile phones, tablets, server computers, and
network hardware.

The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.

 

 

